Citation Nr: 0617037	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral flat feet 
and hammer toes.

2.  Entitlement to service connection for bilateral above-
the-knee amputations, secondary to post-surgical 
complications of bilateral feet disabilities (flat feet and 
hammer toes).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral flat feet and hammer toes, 
and for bilateral above-the-knee amputations, secondary to 
post-surgical complications of bilateral feet disabilities 
(bilateral flat feet and hammer toes).

Service connection for bilateral flat feet and hammer toes 
was previously denied in a July 1997 rating decision.  
Although the RO has adjudicated the issue of entitlement to 
service connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Barnett, supra.


FINDINGS OF FACT

1.  The claim for service connection for bilateral flat feet 
and hammer toes was previously denied in a July 1997 rating 
decision; the veteran did not appeal that decision.

2.  Evidence received since the July 1997 rating decision is 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the veteran's claim.

3.  Bilateral above-the-knee amputations, secondary to post-
surgical complications of bilateral feet disabilities (flat 
feet and hammer toes), have not been demonstrated to be 
related to any service-connected disability.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision that denied service connection 
for bilateral flat feet and hammer toes is final; new and 
material evidence has not been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302, 20.1103, 20.1104 (2005).

2.  The criteria for entitlement to secondary service 
connection for bilateral above-the-knee amputations, 
secondary to post-surgical complications of bilateral feet 
disabilities, are not met.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in July 1997, the RO denied the veteran's 
claim for service connection for bilateral flat feet and 
hammer toes.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2005).  The July 1997 decision is 
final because the veteran did not appeal it.

The claim for entitlement to service connection for bilateral 
flat feet and hammer toes may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in September 2001.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The RO found that the veteran's bilateral flat 
feet and hammer toes existed prior to service and that there 
was no evidence of aggravation beyond normal progression 
during service, and the application to reopen was denied.

The veteran again sought to reopen his claim for service 
connection in September 2001.  The Board finds that the 
evidence received is cumulative of other evidence of record 
and does not raise a reasonable possibility of substantiating 
his claim.

In support of his application to reopen his claim, the 
veteran submitted VA and private medical records dated from 
October 1988 to December 2005, which demonstrate that the 
veteran received treatment for various conditions of the 
feet, including flat feet and hammer toes.  These records 
also demonstrate that the veteran underwent surgery in May 
1996 to correct his hammer toes of the right and left feet, 
and that following these procedures, his wounds did not heal, 
ultimately resulting in partial amputations of both feet, and 
finally of bilateral above-the-knee amputations.  None of 
these records, however, show that the veteran's flat feet and 
hammer toe conditions were aggravated by his period of active 
service.

Newly submitted evidence also includes written statements 
wherein the veteran alleges that his flat feet and hammer 
toes were aggravated by his period of active service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted records demonstrate that the veteran 
received treatment for his feet conditions, including 
surgery, and subsequent amputations, many of these records, 
including those detailing the surgical correction of the 
hammer toes and the subsequent amputations, were already of 
record at the time of the prior final denial, and they do not 
show that the veteran's flat feet and hammer toes were 
incurred in or aggravated by his active service.  
Accordingly, they are largely cumulative of evidence already 
of record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim.  The 
claim for service connection therefore cannot be reopened on 
the basis of this evidence.  See 38 C.F.R. § 3.156(a).  

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new, but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the veteran can describe symptoms (including worsening 
of symptoms) that he experiences, he lacks the medical 
competence to relate his flat feet and hammer toes to any in-
service aggravation of these disabilities.  Additionally, the 
veteran's statements are mainly cumulative of those 
considered at the time of the last final decision on this 
issue.

Although the veteran has submitted new evidence that was not 
before the RO in July 1997, this new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for bilateral flat feet and hammer toes is not reopened and 
the benefits sought on appeal remain denied.  



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2005).

The veteran is attempting to establish service connection for 
his bilateral above-the-knee amputations as secondary to a 
service-connected disability.  Based upon statements 
submitted by the veteran, it appears that the veteran is 
claiming entitlement to service connection for his bilateral 
above-the-knee amputations secondary to his flat feet and 
hammer toes.  The Board notes that secondary service 
connection presupposes the existence of an established 
service-connected disability.  In this case, the veteran is 
not service-connected for bilateral flat feet and hammer 
toes.  There is no competent evidence of record showing that 
the veteran's above-the-knee amputations were proximately due 
to or the result of the foot disability for which he has 
established service connection, calluses of the feet.  Thus, 
there can be no secondary service connection for any 
condition allegedly due to surgical complications involving 
his bilateral flat feet and hammer toes.

Where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. at 426, 430 (1994).  As there is no legal basis for 
an award of secondary service connection for bilateral above-
the-knee amputations, the claim must be denied as a matter of 
law.  Additionally, any claim that the veteran's above-the-
knee amputations are the result of his service-connected 
calluses of the feet must also be denied because there is no 
competent evidence showing that the amputations were 
proximately due to or the result of the calluses of the feet.  
The preponderance of the evidence is against that claim and 
that claim is denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004; a rating 
decision in October 2002; and a statement of the case in 
October 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson,  19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the January 2006 supplemental statement 
of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral flat feet and hammer toes 
remains denied because new and material evidence has not been 
received to reopen the claim.

Service connection for bilateral above-the-knee amputations, 
secondary to post-surgical complications of bilateral feet 
disabilities (flat feet and hammer toes), is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


